Title: From John Adams to Benjamin Rush, 23 March 1809
From: Adams, John
To: Rush, Benjamin



My Sensible and humorous Friend
Quincy March 23d 1809

I agree with Sidney as quoted in your favour of the 13th. That civil War is preferable to Slavery and I add that foreign War and civil War together at the Same time are preferable to Slavery.
We hear very often declamations on the demoralizing tendency of War, but as much as I hate War, I cannot be of the opinion, that frequent Wars are So corrupting to human Nature as long Peace. In a Peace of an hundred Years and Sometimes of fifty, and I have Some Suspicions, of twenty five a Nation looses its honor Intergrity and most of its other Virtues. It Sinks into universal avarice Luxury, Volupty Hipocricy and Cowardice. War necessarily brings with it Some Virtues and great and Heroic Virtues too.—Holland, Denmark and Italy ought to be Warnings to us. Those Nations by long Peace were Sunk below the Character of Man. What horrid Creatures we Men are, that we cannot be virtuous without murdering one another?
The Honours done to Mr Pickering I Suppose were upon a similar Principle to those formerly done to Mr Gallatin.
I was not displeased to See by Mr Madisons nomination of my Son that he was not totally renounced abjured and abhorred by all Parties like his Father: but I have no Inclination to see him banished into Siberia. I rejoice that he is not to go: though I thank not the Senate for preventing it. That Vote was an Aristocratical Usurpation. There has been a constant Inclination in the Senate for twenty years to interfere with the President in appointments to foreign Embassies. In Washingtons reign there were motions made Several times, to pass Similar resolutions. They were always evaded by the previous Question. The Secret pride of Aristocracy lurked in the heart with so much Influence as to prevent the Majority from passing a Resolution as in my opinion they ought, that the Senate had no constitutional Authority to judge of the Necessity or Expediancy of any proposed Embassy. In my distracted times I believe the Senate never went so far upon Record, though they Sent private Committees to over awe me, upon Several occasions and negatived Some of my Nominations because I would not give Way to their Secret Cabals. The Power of the Senate in Executive affairs is in my Opinion the rotten Part of the Constitution, and requires an Amendment in the Constitutional Way more than any other Thing. That Power overturned the federal Administration and will embarrass if not destroy every future one.
Mr Jefferson’s Nomination of a Minister to Russia at the End of his Term was a wise Measure: and Mr Madisons repetition of it, at the beginning of his Shews that his views are too extensive to be bounded by the Expence of a Mission. It is of great Importance that our President Should be informed of the Views and Politicks of the Northern Courts and Cabinets at this dangerous Conjuncture.
As to my Son I would not advise him to refuse to serve his Country when fairly called to it: But as to myself I would not exchange the Pleasure I have in his Society once a Week, for any office in or under the United States.
I See our American Parties precisely in the Same Light with you. I am determined to Swallow American garlick enough to defend me against French and English, Federal and Republican Onions, let their Odor be as Strong as it will.
The most modern Reproach against me that has come to my Knowledge is that “Misinterpretations and Misrepresentations of my opinions have done great Injuries to my Country.”—And what has not been misunderstood, and misrepresented? The Spirit of God could not or would not dictate Words, that could not be misunderstood or perverted. Misinterpretations of the Scriptures of the Old and New Testament have founded Mosques and Cathedrals, have made Saints Cardinals and Popes, Tyrant and Despot without Number, and deluged three quarters of the Globe I mean all Christian and Mahometian Countries at times in blood. Must not a Man write or Speak, lest his Words should be misconstrued?
I am weary, My Friend of that unceasing Insolence of which I have been the object for twenty years. I have opposed Nothing to it, but Stoical Patience, unlimited Submission and passive Obedience, and Non Resistance, Mausauleums, Statues Monuments will never be erected to me. I wish them not. Panegyrical Romances will never be written;, nor flattering orations Spoken to transmit me to Posterity in flatter brilliant Colours, No Nor in true Colours. All but the last I loath. Yet I will not die wholly unlamented.—Cicero was libelled Slandered insulted by all Parties. By Caesars Party Catalines Crew, Clodius’s Mirmidons, Aye and by Pompey and the Senate too. He was persecuted and tormented by turns by all Parties and all Factions and that for his most Virtuous and glorious Actions. In his anguish at times and in the consciousness of his own Merit and Integrity he was driven to those assertions of his own Actions which have been denominated Vanity. Instead of reproaching them with Vanity I think them the most infallible demonstration of his Innocence and Purity. He declares that all honors are indifferent to him because he knows that it is not in the Power of his Country to reward him in any proportion to his Services.
Pushed and injured and provoked as I am I blush not to imitate the Romans, and to Say to these Snarlers against me, that if, to avoid misrepresentations of my Words I had omitted to Speak and write they would never have been wealthy and powerful as they are. This Country would never have been independent, three hundred Millions of acres of excellent Land which She now holds would have been cutt off from her Limits, The Cod and Whale Fisheries those inexhaustible Sources of Wealth and power would have been ravished from her, the Massachusetts Constitution, the United States Constitution, the Constitutions of New York, that of Philadelphia and every other Constitution in the United States which is fit for any but Brutes to live under, would never have been made. Our Armies could not have been fed or clothed for a long time nor our Ambassadors Franklin and Jefferson Supported but with my Money; an American Navy would never have existed the Barbary Powers would have captivated and plundered, and without my Treaty in 1800 which I made by force against all the Arts and opposition of those who pretended to be my Friends We Should have been now involved in a foolish War with France and a Slavish Alliance with Great Britain. All this in my Conscience I Believe to be true.
Let the Federalists then talk about Misinterpretations and Misrepresentations of my Words or Actions. None have done more of them than themselves. I appeal to foreign Nations.—I appeal to my own Countrymen, within a year after my death. And there let the appeal rest, for the present.
Adieu, fireside to fireside as usual

J. Adams